Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a statement of reasons for the indication of allowable subject matter:  no prior art teaches or fairly suggests the instant invention by using a fusion protein to detect a biological material in a sample in vitro. The novelty is the first fluorescent protein which can directly bind to the target molecule and can emit fluorescence or can emit fluorescence on binding to an autofluorescent target material, and therefore transfer energy to the fused chemiluminescent protein for luminescence signal.  The conventional FRET or BRET in a fusion protein is often coupled the capturing molecule (e.g. antibody) with fluorescent protein (GFP or YFP..etc) followed by energy transfer, whereas the invention here is directly used a fluorescent protein which can directly bind to the target molecule. The closest prior art is the reference of Rumayantsev (cited in the office action) where Rumyantsev using a fusion protein in in vivo imaging. One ordinary skill in the art would have been motivated an invention for different purpose, such as from in vivo to in vitro. However, no guarantee reasonable expectation of success would be anticipated. Different parameters and conditions affect in vitro and in vivo assay, including sub-seconds (in vitro) vs. minutes (in vivo) in detection time, absorption of light short wave-length (in vitro) vs. longer wave-length (in vivo), exposure time longer (in vivo) vs. shorter (in vitro). Thus one artisan can only conduct experiments to sort out the appropriate candidate for the in vitro detection.

3.	As to the double patenting rejection over co-pending application No. 16/972,138 is withdrawn pursuant to MPEP 804 -If “provisional” ODP rejections in two applications are the 

3.	The following prior art are considered pertinent to the instant invention. 
Lin “ mPlum-IFP 1.4 Fluorescent fusion protein may display Forster resonance energy transfer associated properties that can be used for near-infrared based reporter gene imaging”  J. Biomecial Optics  2013 18: 126013

Eichhof  “Oxygen-independent FbFP: fluorescent sentinel and oxygen sensor component in Saccharomyes cerevisiae and Candida Albicans”   Fungal Genetics and Biology 2016  92:14

Potzkei  “Real-time determination of intracellular oxygen in bacteria using a genetically encoded FRET-based biosensor  BMC Biology 2012 10:28

Mezzanotte “In vivo Molecular Bioluminescence imaging new tools and applications”  Trends in Biotechnologyh 2017 35: 640

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641